Citation Nr: 9933327	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  94-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder, to include ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from February 1971 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran and his spouse appeared 
at a personal hearing before a Hearing Officer at the RO in 
November 1995.  In September 1999, the Board requested an 
expert medical opinion from a VA Medical Center (VAMC).  The 
requested opinion having now been obtained, this matter is 
now ready for appellate review. 


FINDINGS OF FACT

1.  The evidence of record is sufficient to render an 
equitable decision on the veteran's appeal.  

2.  The veteran sustained an injury to his low back in 
service from which he fully recovered by the time of 
separation.

3.  In September 1978, the veteran complained of a one year 
history of low back and chest pain, and an inflammatory joint 
disease, autoimmune arthritis, was suspected; ankylosing 
spondylitis was diagnosed in February 1981.

4.  In September 1993 a private physician stated that the 
veteran's back problem with ankylosing spondylitis began in 
service and was diagnosed later.

5.  A VA examiner and a VA medical expert have opined that 
the veteran's current ankylosing spondylitis disorder was not 
caused by his in-service low back injury, and is not 
otherwise causally related to his active service.

CONCLUSION OF LAW

A lumbosacral spine disorder, to include ankylosing 
spondylitis, was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107 and that 
sufficient evidence is contained in the claims file to render 
an equitable decision on the issue on appeal.

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303. 

For the showing of a chronic disease, such as arthritis, in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings of a diagnosis 
including the word "chronic".  A continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after service discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

A chronic disease, such as arthritis, may be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of separation by acceptable lay or 
medical evidence.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

When a disease was not initially manifested during service, 
the veteran may establish the "required nexus" for service 
connection by evidence demonstrating a medical relationship 
between the current disability and the service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  In that regard, the 
United States Court of Veterans Appeals has determined that 
establishing "service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records show that no back 
problems were noted at the time of his 1971 examination for 
entrance into active service.  In September 1972, he 
reportedly sustained trauma to his lumbar spine while lifting 
a heavy desk.  In December 1972, he had a positive straight 
leg raise test on the right at 50 degrees.  Tenderness was 
noted over the S-1 vertebra.  A herniated nucleus pulposus 
was suspected.  In January 1973, the veteran complained of 
continuing back pain, radiating to his right leg.  X-ray 
studies of the lumbosacral spine taken in February 1973 
revealed mild spondololysis at L-5.  It was noted that there 
was mild right upper lumbar paravertebral tenderness and mild 
right buttock tenderness.  Straight leg raise tests were 
negative.  The diagnostic impression was low back pain 
secondary to spondololysis and muscle strain.  The veteran 
was placed on a temporary profile in February and March 1973.  
The report of the veteran's November 1973 service separation 
examination noted that there was no apparent disease by 
history.  No musculoskeletal problems were observed on 
physical examination.

The veteran asserts that he had continuing back pain after his 
separation from service, for which he received treatment at a 
local private clinic in the 1970's.  However, he reported that 
the clinic has now closed and its treatment records are not 
available for review.  

In August 1978, the veteran sought treatment from a private 
physician, Bruce Ippel, M.D., for what was initially diagnosed a 
muscle strain.  On a follow-up examination in September 1978 the 
veteran reported that, in 1972, he had leg pain associated with a 
questionable slipped disc, but that pain was now gone.  He 
further reported a one year history of low back pain associated 
with pain on chest expansion.  Dr. Ippel suspected he was 
suffering from a form of autoimmune arthritis.  Later in 
September 1978 he diagnosed mild inflammatory joint disease.  

The veteran was examined at the Cleveland Clinic, in Cleveland, 
Ohio, in February 1979.  At that time he reported that his back 
pain began in service and that he had had a variety of back, 
chest, neck and leg pains since then.  He reported a one-year 
history of constant back and chest pain.  He reported that his 
prior leg pains cleared up one year previously when he switched 
jobs.  He described his back pain as being located in the low 
thoracic/high lumbar area and stated it was not increased by 
walking.  The veteran had a full range of motion of the lumbar 
spine and could straight leg raise to more than 90 degrees.  X-
ray studies of the thoracic and lumbar spines were normal.  The 
diagnostic impression was musculoskeletal pain, "fibrositis".

In February 1981, Dr. Ippel diagnosed ankylosing spondylitis.  X-
ray studies performed at that time showed sclerosis of the 
sacroiliac joints and indistinctness of the cervical and thoracic 
spine.

The claims file contains records of treatment by John Peterson, 
M.D., of Muncie, Indiana, covering the period from March 1983 to 
December 1993.  In the subjective findings section of an entry 
made in September 1993, Dr. Peterson noted that "...the back 
problem with the ankylosing spondylitis actually started in the 
Armed Services and was diagnosed later."     

The report of the veteran's December 1993 VA examination noted 
that X-ray studies of the lumbosacral spine showed obliteration 
of the sacroiliac joints bilaterally due to old sacroiliitis, and 
large spurs arising from the anterior aspect of the vertebral 
bodies of the L-2 and L-3 vertebrae.  The alignment of the lumbar 
vertebrae appeared normal.  No disc space narrowing or fracture 
was seen.  The diagnosis was chronic low back and cervical pain.  
The examiner noted that ankylosing spondylitis should be 
considered.

The veteran and his spouse appeared at a personal hearing before 
a Hearing Officer at the RO in November 1995.  The veteran 
testified that he had a problem with limited mobility in his back 
and neck, which began during his active service.  The veteran's 
spouse testified that she had known the veteran since 1974, and 
that he had had severe back pains ever since she first met him.  
She further testified that Dr. Peterson was shown the veteran's 
service medical records.

In support of his claim, the veteran submitted statements from 
his mother and father, and his mother-in-law and father-in-law.  
The veteran's mother and father stated that upon his return from 
Vietnam he had trouble with his back, couldn't stand up straight 
or move his head easily, and took a lot of medication for pain in 
his back and legs.  The veteran's mother-in-law, and father-in-
law stated that he had a history of back pain since at least 
1974.

During his April 1997 VA examination, the veteran submitted two 
medical articles reporting that some patients with ankylosing 
spondylitis first note symptoms of that disease following trauma 
to the spine.  The examiner opined that the current medical 
consensus was that there was no association between any minor 
traumatic event and the onset of ankylosing spondylitis, and 
concluded by saying that he could not provide any support for the 
veteran's claim in this case.  The examiner noted that a review 
of the veteran's prior X-ray studies indicated findings 
consistent with ankylosing spondylitis.  X-ray studies taken at 
the time of the April 1997 VA examination showed congenital 
fusion of the C2-3 vertebrae, mild osteoarthritis of the lower 
thoracic spine, and a normal pelvis and coccyx.  

In early September 1999, the Board requested an expert medical 
opinion from a specialist at the VAMC in San Francisco, 
California as to the likelihood that the veteran's current low 
back disorder was residual to his September 1972 injury in 
service, and the likelihood that the veteran's ankylosing 
spondylitis had its onset during his active service.  The opinion 
was received at the Board later that month.  The reviewing 
physician opined that in his opinion the veteran's current back 
disorder was correctly diagnosed as ankylosing spondylitis, and 
that there was no distinct connection between that disorder and 
the traumatic episode sustained in September of 1972.  In 
response to a question as to whether it was at least as likely as 
not that the ankylosing spondylitis had its onset in service, the 
physician opined that the veteran's service medical records 
contained no serologic or imaging results that would support a 
diagnosis of ankylosing spondylitis in this veteran at the time 
of his 1972 injury.  The physician went on to state that in the 
absence of such objective evidence, there was no way to determine 
whether or not the ankylosing spondylitis was present in its 
earliest stages at that time.  

Upon consideration of all the evidence of record, the Board can 
only conclude that the veteran's 1972 injury in service was acute 
and transitory in nature and left no residuals.  The Board must 
further conclude that the veteran's current ankylosing 
spondylitis disorder is not causally related to his injury in 
service and that no chronic back disability was incurred during 
his active service or was present to a disabling degree within 
one year of separation.  In making these determinations, the 
Board particularly notes that 1) the veteran's service separation 
examination was negative for any complaints or findings of a low 
back disorder, or ankylosing spondylitis, 2) there was no 
objective evidence of a herniated nucleus pulposus when the 
veteran was examined at the Cleveland Clinic in 1979, 3) when the 
veteran sought treatment in September 1978 for back and chest 
pain, he indicated a one year history of those problems, and 4) 
the first medical evidence of ankylosing spondylitis dates from 
several years after the veteran's separation from service. 

While the veteran may well believe that his back pain and 
ankylosing spondylitis are causally related to his active 
service, he is not a medical professional.  As such, he is 
not considered legally competent to render opinions 
concerning questions of medical diagnosis or causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the veteran and his service organization 
representative placed great emphasis on the September 1993 
notation made by Dr. Peterson concerning the etiology of his 
ankylosing spondylitis.  However, when that notation is 
examined carefully, it can be seen that it was made in the 
subjective findings section of the September 1993 entry, 
rather than in the objective findings section.  The Board 
concludes that this means the comment about the ankylosing 
spondylitis beginning during the veteran's military service 
was one made by the veteran in the course of recounting his 
subjective symptoms, rather than one made by the doctor 
himself after an objective review of the veteran's records.  
Two other examiners to whom the question of etiology of the 
spondylitis was directly posed, concluded that there was no 
relationship between that disability and the veteran's 
service, including the documented trauma.  The medical 
literature submitted by the veteran found that spondylitis 
was frequently diagnosed after an injury; however, that 
association did not establish a causal relationship between 
the injury and the diagnosis.  Furthermore, in this case, no 
such diagnosis was made at that time.  

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim.  The evidence with 
regard to this matter is not so evenly balanced as to raise 
doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a lumbosacral spine disorder, to 
include ankylosing spondylitis, is denied.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

